Citation Nr: 0945038	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic right hip 
disorder.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had unverified active service from November 1973 
to November 1976, and verified active service from May 1977 
to June 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).

In June 2006, the Board issued a decision with regard to 
other claims on appeal, and remanded the claim for service 
connection for right hip disability for the development of 
additional evidence.  The Board is satisfied that there has 
been substantial compliance with the remand directives.  The 
Board may proceed with review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDING OF FACT

Chronic right hip disability, described as strain and/or 
arthritis, began during the Veteran's service and continued 
after separation from service.


CONCLUSION OF LAW

Chronic right hip disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The Board is granting the benefit sought on appeal, service 
connection for right hip disability.  Therefore, it is not 
necessary to discuss VA's duties to notify or assist 
the Veteran in substantiating that claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).


Right Hip Disability

In a July 1999 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine.  
The RO indicated that the service-connected lumbar spine 
disability included the Veteran's claims for service 
connection for low back pain, right hip pain, and groin pain.  
In August 2000, the Veteran requested that his right hip 
disorder be evaluated separately from his low back disorder.  
In a January 2003 rating decision, the RO denied service 
connection for a right hip disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Veteran's service treatment records reflect that in 1986, 
the Veteran had treatment for pain in his right thigh and 
inguinal area.  The treating practitioner's impression was 
possible muscle strain.  In 1990, the Veteran was seen for 
right hip and sacroiliac pain.  On x-rays, the hip appeared 
grossly normal, although the examiner noted two opacities 
interpreted as possible bone spurs.  In October 1997, the 
Veteran sought treatment for pain in his right leg, from the 
hip to the ankle, after playing volleyball.  The pain 
continued for several weeks, and the Veteran had physical 
therapy.  The Veteran was seen in January 1998 for right hip 
pain.  The treating practitioner's impression was chronic 
adductor tendinitis.  In February and March 1999, the Veteran 
received treatment for chronic right hip pain.  He reported a 
several year history of right hip and leg pain, with recent 
worsening.  He also reported low back pain.  A low back MRI 
showed disc bulging and protrusion at L4-L5.

The Veteran had a VA medical examination in February 1999, 
prior to separation from service.  The Veteran reported 
having injured his right hip during service in a parachute 
jump in 1977.  He stated that currently he had right hip pain 
with prolonged standing.  He related having low back pain 
since the late 1980s.  The examiner noted evidence of some 
pain with motion of the low back.  The examiner observed 
evidence of pain with motion of the right hip.  The 
examiner's diagnoses included degenerative joint disease of 
the right hip.

In August 2000 the Veteran wrote that his right hip pain 
began during service, and began long before his back pain 
began.  In additional statements, submitted in 2003 through 
2009, the Veteran asserted that during service he had right 
hip injuries and symptoms that were separate from his low 
back symptoms and disorder.

Bilateral hip x-rays taken at a VA facility in August 2001 
showed very minimal degenerative changes of both hips, with 
the changes greater in the right hip than in the left hip.

On VA medical examination in August 2002, the Veteran 
reported that during service his training included parachute 
jumping.  He stated that during service he experienced pain 
in his right and left hips, and in his low back.  He 
indicated that presently he had constant pain in his right 
hip.  The examiner noted tenderness and limitation of motion 
of the lumbar spine.  The examiner observed that the Veteran 
walked with a right sided limp.  The examiner found evidence 
of pain with motion of both hips.  The examiner found that x-
rays of the hips showed age appropriate findings, without 
significant degenerative modifications.  The examiner 
concluded that the Veteran had degenerative changes of the 
L4-L5 intervertebral disc.  The examiner stated that the pain 
symptoms in the right and left hips had no relationship to 
the spinal column complaints or changes.  "The pain symptoms 
in the hip joints represent an independent clinical 
picture," the examiner wrote, "but neither the clinical nor 
the x-ray findings can explain or support the complaints 
voiced by the patient."

In June 2004, the Veteran had an orthopedic assessment at a 
service department facility.  He reported having pain in both 
hips, worse in the right.  In 2007, the Veteran received VA 
outpatient treatment for low back pain.

In February 2009, orthopedist J. A. Q., M.D., examined the 
Veteran.  Dr. Q. indicated that he provided orthopedic 
services to VA and the U.S. Department of Defense.  Dr. Q. 
reported having reviewed the Veteran's medical records.  The 
Veteran reported continuous right hip pain.  He also stated 
that he had severe low back pain that radiated into his right 
lower extremity.  Dr. Q. expressed the opinion that injury 
from parachute jumping in 1977 more likely than not 
precipitated the right hip pain that the Veteran reported 
during and after service, through the present.  Dr. Q. 
provided a diagnosis of chronic hip strain secondary to 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  Dr. Q. found it more likely than not that 
the Veteran's right hip disability was a direct result of 
injuries incurred during his service.

The service treatment records show the Veteran's reports of 
right hip pain on numerous occasions, including reports of 
chronic right hip pain during the years immediately preceding 
separation from service.  On his pre-separation 1999 VA 
examination, the examiner diagnosed degenerative joint 
disease of the right hip.  The Veteran has continued to 
report right hip pain since separation from service.

Physicians who have examined the Veteran since service have 
provided somewhat differing opinions regarding the nature and 
etiology of the Veteran's right hip disorder.  The VA 
physician who examined the Veteran in 2002 questioned whether 
the Veteran's right hip was arthritic, but concluded that his 
right hip symptoms were separate from his low back disorder.  
Dr. Q., who examined the Veteran in 2009, supported a 
connection between injuries in service and post-service right 
hip arthritis and chronic strain.  Overall, the Veteran's 
accounts of symptoms and the medical evidence both help to 
show right hip disability during and since service.  The 
record supports, and the Board grants, service connection for 
a right hip disability separate from the service-connected 
lumbar spine disability.


ORDER

Entitlement to service connection for right hip disability is 
granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


